Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-10-2009

Amir McCain v. Lynne Abraham
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3375




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Amir McCain v. Lynne Abraham" (2009). 2009 Decisions. Paper 1202.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1202


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-188                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 08-3375


                               AMIR HAKIM MCCAIN

                                           v.

 LYNN ABRAHAM and COMMON PLEAS COURT OF PHILADELPHIA COUNTY


                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. No. 2:08-cv-01613)
                    District Judge: Honorable Eduardo C. Robreno


        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2) or
      Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 20, 2009

                Before: BARRY, AMBRO and SMITH, Circuit Judges

                             (Opinion filed: June 10, 2009)




                                       OPINION

PER CURIAM

      Amir Hakim McCain appeals from the District Court’s order dismissing his

complaint. For the following reasons, we will dismiss McCain’s appeal pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).
                                             I.

       In 1990, following a jury trial in the Philadelphia County Court of Common Pleas,

McCain was found guilty of rape and related charges stemming from the abuse of his

former girlfriend, Lani Dickerson. He was sentenced to an aggregate term of 21 to 60

years’ imprisonment. After McCain’s state court appeals and petition for post-conviction

relief petition failed, he filed an unsuccessful habeas petition, followed by two

unsuccessful requests to file second or successive habeas petitions. Then, in April 2008,

after the District Court granted his application to proceed in forma pauperis, McCain filed

a complaint pursuant to 42 U.S.C. § 1983 against the Philadelphia District Attorney and

two Philadelphia Court of Common Pleas judges.1 The gravamen of McCain’s complaint

is that the defendants violated his rights by participating in his “sham” prosecution and

conviction by negligently supervising those who defended, prosecuted, and sentenced

him.

       At McCain’s trial, his theory of the case was that Dickerson fabricated her story of

abuse to “get even” with McCain after he left her for Juanita Felder (“Felder”). Felder,

who was pregnant during McCain’s trial, died before she was able to testify on McCain’s

behalf. McCain now contends that his (and Felder’s) civil rights were violated primarily

because Felder’s body was not tested for cause of death. McCain claims that Dickerson

poisoned Felder to prevent Felder from testifying because Felder’s testimony would have



   1
       McCain filed an amended complaint on May 19, 2008.

                                              2
undermined Dickerson’s allegations of abuse. Further, McCain accuses the defendants of

failing to protect Felder from Dickerson.

          On July 30, 2008, upon consideration of the defendants’ Federal Rule of Civil

Procedure 12(b)(1) and (6) motions, the District Court dismissed the Amended

Complaint. This appeal followed.2

                                               II.

          Because McCain is proceeding in forma pauperis, we review his appeal to

determine whether it lacks an arguable basis in law or in fact and thus should be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). In short, after conducting an

independent review, we conclude that McCain’s appeal is meritless.

          Preliminarily, to the extent that McCain attempts to bring a § 1983 action on behalf

of Felder, we note that plaintiffs generally may not vindicate the rights of others. See 42

U.S.C. § 1983; see also Guyton v. Phillips, 606 F.2d 248, 250 (9th Cir. 1979) (stating that

the Civil Rights Act “does not provide a cause of action on behalf of a deceased based

upon alleged violation of the deceased’s civil rights which occurred after his death”).

Further, a pro se litigant who is not an attorney may not represent someone else in federal

court. Osei-Afriyie v. Med. Coll. of Penn., 937 F.2d 876, 882 (3d Cir. 1991). As such,

McCain lacks standing to bring a claim based on the alleged violation of Felder’s civil

rights.



   2
          We have jurisdiction pursuant to 28 U.S.C. § 1291.

                                               3
       Additionally, McCain’s claims are barred at the outset by the doctrine of

respondeat superior. It is well-settled that “[a] defendant in a civil rights action must

have personal involvement in the alleged wrongs; liability cannot be predicated solely on

the operation of respondeat superior.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d

Cir. 1988). As we stated in Rode, liability can be established “through allegations of

personal direction or of actual knowledge and acquiescence.” Id.

       McCain’s claims against the Philadelphia District Attorney and the Court of

Common Pleas judges are predicated on the defendants’ alleged “negligent supervision”

of the prosecutor, defense attorney, and judge who were involved in McCain’s trial.

Although McCain conclusorily contends that the defendants were engaged in a conspiracy

to deprive him of his rights, he has failed to allege that the defendants were personally

involved in, or actually knew of, any civil rights violations. Accordingly, his complaint

cannot survive a motion to dismiss.3

       For the foregoing reasons, we conclude that McCain’s appeal lacks arguable merit

and we will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). McCain’s motion for




   3
        We note that the complaint is also subject to dismissal under the doctrines of
prosecutorial and judicial immunity, as the defendants are protected from suit for actions
taken in their official capacity. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991)
(explaining that judges are immune from suit except when the challenged action is taken
in a nonjudicial capacity or when a judicial action is taken in the complete absence of all
jurisdiction); Light v. Haws, 472 F.3d 74, 77 (3d Cir. 2007) (acknowledging that “state
prosecutors are absolutely immune from liability under § 1983 for actions performed in a
quasi-judicial role”) (citing to Imbler v. Pachtman, 424 U.S. 409, 427 (1976)).

                                              4
appointment of counsel is denied.




                                    5